Citation Nr: 1031281	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1946 to 
April 1948, December 1948 to September 1949 and from October 1950 
to December 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2009 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by waivers of local consideration.  
These waivers are contained in the Veteran's claims folder.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

In August 2009, the Board remanded the Veteran's claims.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial of the claims in a June 2010 supplemental statement of the 
case (SSOC).  Accordingly, the Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record at the Veteran's July 2009 Board hearing, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, impaired 
affect, moderately circumstantial speech, difficulty in 
understanding complex commands, depression, anhedonia, impairment 
of memory, disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships; 
occupational and social impairment with deficiencies in most 
areas is not shown.

2.  The competent and credible evidence of record indicates that 
the Veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities is manifested by no more than 
moderate incomplete sciatic nerve paralysis.

3.  The competent and credible evidence of record indicates that 
the Veteran's bilateral hearing loss disability is currently 
manifested by no more than level II hearing impairment in the 
right ear and level II hearing impairment in the left ear.

4.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.






CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD, but 
no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The schedular criteria for a 20 percent rating, but no 
higher, for service-connected right lower extremity peripheral 
neuropathy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8620 (2009).

3.  The schedular criteria for a 20 percent rating, but no 
higher, for service-connected left lower extremity peripheral 
neuropathy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8620 (2009).

4.  The criteria for the assignment of a compensable disability 
rating for bilateral hearing loss are not met.  See 38 U.S.CA. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2009).

5.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected PTSD, peripheral neuropathy of the 
bilateral lower extremities, and bilateral hearing loss 
disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.




Stegall concerns

As alluded to above, in August 2009, the Board remanded these 
claims and ordered the AOJ to schedule the Veteran for VA 
examinations for his service-connected PTSD, bilateral hearing 
loss disability, and peripheral neuropathy of the bilateral lower 
extremities and associate reports of the examinations with the 
Veteran's claims folder.  The Veteran's claims were then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided VA examinations with respect to his service-connected 
PTSD, bilateral hearing loss disability, and peripheral 
neuropathy of the bilateral lower extremities.  Reports of the 
examinations have been associated with the Veteran's claims 
folder.  The Veteran's claims were readjudicated via the June 
2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claims, 
by a letter mailed in June 2006, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in October 2006, 
November 2006, and November 2009.  The examination reports 
reflect that the examiners interviewed and examined the Veteran, 
reviewed his claims folder, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's disabilities 
under the appropriate diagnostic criteria.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a videoconference hearing 
in July 2009.

Accordingly, the Board will proceed to a decision.


Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
because it pertains specifically to the primary diagnosed 
disability in the Veteran's case (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders including 
PTSD are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not produce 
a different result.  Moreover, the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 (2009) [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates a 
diagnosis of depressive disorder, not otherwise specified (NOS).  
See, e.g., a VA treatment record dated in January 2009.  

However, it is well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence in the instant case does not differentiate between the 
symptomatology associated with the Veteran's PTSD and that 
resulting from the depressive disorder, NOS.  Further, no mental 
health professional has attempted to distinguish between said 
symptomatology.  Accordingly, for the purposes of this decision, 
the Board will attribute all of the Veteran's psychiatric 
symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 30 
percent disabling.  For the reasons expressed immediately below, 
the Board finds that the Veteran's PTSD symptoms warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

As indicated above, a 50 percent disability rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work 
and social relationships.

A VA mental status evaluation dated in July 2006 documented 
treatment of the Veteran's PTSD.  The Veteran complained of PTSD 
symptoms including violent, fearful dreams, memory problems, 
sleep impairment, deep sadness, feeling of "disrealness," and 
anhedonia.  He stated that he takes care of himself, to include 
maintaining his own bills and driving.  The Veteran also reported 
that his brother was killed in Korea, and that his wife died in 
March 2003.  Upon examination, the VA physician assistant 
reported that the Veteran was disoriented to time, had slowly 
processed speech, and he had an unusual or bizarre appearance 
with a "look of bewilderment."  Further, his affect was 
congruent with his mood, which was anxious and depressed.  The 
Veteran also had a disorganized thought process, limited insight, 
impaired thought content, possible perpetual disturbance, and 
impaired memory.  However, the Veteran reported no suicidal or 
homicidal ideation.  A GAF score of 40 was assessed.  

A VA physician assistant report dated in August 2006 documented 
the Veteran's report that he isolated himself at home, had sleep 
impairment, and continued to tend to the graves of his deceased 
wife and brother.  Upon examination, the Veteran was noted as 
alert, his mood was calm, and his affect had no breakthrough 
crying.  His cognition was retrospective in focus, but no 
psychotic.  Further, a September 2006 VA psychiatric treatment 
report continued the Veteran's complaints of sleep impairment due 
to violent dreams from his military service in Korea and of his 
brother.  The VA psychiatrist noted that the Veteran was alert 
and orientated and had a depressed mood, labile affect, goal-
oriented thoughts, no suicidal or homicidal ideation, no auditory 
or visual hallucinations, as well as fair insight and judgment.  
Subsequent VA psychiatric treatments report dated in December 
2006, February 2007, and April 2007 indicated essentially similar 
findings, although the Veteran's affect was described as 
congruent and his mood was neutral and euthymic.  The February 
2007 treatment record in particular noted the Veteran's lack of 
social interaction.    

The Veteran was afforded a VA examination in October 2006.  He 
continued his complaints of social isolation and depression due 
to his period of combat in Korea as well as "not having anything 
to look forward to."  However, he indicated that he has a good 
relationship with his two sons and that he has acquaintances.  
Although he belonged to a veterans service organization, he 
stated that he had not attended meetings since his wife died.  
Further, the Veteran reported that he lives alone and spends time 
around the house alone.  

Upon examination, the VA examiner noted that the Veteran was 
appropriately and cleanly dressed, had unremarkable speech, had a 
serious affect with very limited broadening, was mildly tense and 
anxious, had difficulty understanding commands with impaired 
attention, and was oriented to time, person, and place.  
Additionally, there was no impairment of thought process or 
communication, unremarkable thought content, delusions or 
hallucinations, inappropriate behavior, panic attacks, homicidal 
thoughts, problems with activities of daily living, or 
obsessive/ritualistic behavior.  However, the Veteran indicated 
chronic sleep impairment, suicidal ideation, and impaired memory.  
He also stated that he avoids thoughts, feelings, or conversation 
associated with his combat in Korea, and that the thoughts of 
combat caused sleep impairment, hypervigilance, and exaggerated 
startle response.  Moreover, he constantly looked around himself 
when in public to make sure no one is behind him and jumped 
excessively at noises.  The VA examiner noted that the Veteran's 
PTSD symptomatology was chronic and daily, and that it caused 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  A GAF of 
50 was recorded.

A VA mental health evaluation dated in July 2007 documented the 
Veteran's continued complaints of sleep impairment and anxiety 
when in public.  He denied panic attacks as well as suicidal and 
homicidal ideation.  Upon examination, the VA physical assistant 
reported an essentially normal appearance, normal psychomotor 
activity, "pretty good" mood with appropriate affect, concrete 
thought process, no delusions or hallucinations, average 
attention, adequate judgment, and fair insight.  Notably, the 
Veteran's speech was moderately circumstantial and tangential, 
and he took "quite a while" to remember information for his 
memory tests.  He also demonstrated some impairment completing 
instructions by the VA physician assistant.  

Subsequent VA treatment mental health reports dated in October 
2007 through January 2009 also documented the Veteran's 
complaints of sleep impairment, "tearful" mood, and social 
isolation.  However, he indicated that he goes to church 
regularly, frequently interacted with his sons, and did not have 
any panic attacks.  The clinical findings contained in these VA 
treatment records documented essentially normal appearance, 
hygiene, affect, cognitive functioning, speech, concentration, 
and thought process.  Moreover, no auditory or visual 
hallucinations were noted.  A May 2008 mental status evaluation 
indicated the Veteran's affect was "mildly blunted but 
appropriate."  Additionally, a September 2008 mental health 
evaluation documented the Veteran's impaired memory, specifically 
the Veteran's report that he will go upstairs to get something 
and once he reaches upstairs, he forgets why he went there.  

At the July 2009 Board hearing, the Veteran continued his 
complaints of social isolation, especially since his wife died, 
as well as his frequent nightmares of his combat in Korea and 
reaction to loud, unexpected noises.  With respect to his short-
term memory, the Veteran testified that he had his daughter-in-
law provide directions for attending the hearing so he would not 
forget them.  See the Board hearing transcript, page 19.  
Further, he stated that he has difficulty remembering the names 
of longtime friends, and also goes into a room and forgets why he 
went in there.  Id. at pgs. 23-24. He also testified that he does 
not engage in many social activities outside of his home with 
friends or family, in part because he does not trust anybody, and 
that he is nervous when in a crowd of people.  Id. at pgs. 25-27.

The Veteran was provided a VA examination in November 2009.  He 
reiterated his social isolation and depressed mood due to his 
wife's death, living alone, financial strain, chronic pain, and 
his own mortality.  However, he maintained frequent contact with 
his sons and was a member of a veterans service organization.  He 
continued his complaints of nightmares and sleep impairment 
relating to his combat in Korea and depression, noting that he 
wakes up five or more times at night.  Moreover, he documented 
short-term memory problems such as safety or health-related 
issues.  

Upon examination, the VA examiner noted that although the 
Veteran's cognitive functioning was within normal range, he 
demonstrated below average memory and attention deficit as well 
as slow thought process.  Moreover, he appeared mildly depressed 
with a blunted and restricted affect.  The VA examiner also noted 
a low energy level, which was due to the Veteran's lack of 
activities in his life other than sitting in his house thinking 
about the past.  The Veteran also experienced mood swings, 
avoidance of thoughts and images of distressing events, startle 
effect, diminished interest in activities, and clear memories and 
images of past events as though they were still occurring.  
Finally, the VA examiner indicated that because the Veteran had 
not worked for a number of years, it was difficult to evaluate 
how current PTSD symptoms impacted tasks of daily living.  
However, he also stated that the Veteran is in a "very high risk 
category" for many disabling medical and emotional problems, 
especially increased depression.  A GAF of 60 was assigned.  
      
In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example impaired judgment, or panic attacks, the 
Board finds that the impact of the Veteran's PTSD on his social 
and industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  See 38 
C.F.R. § 4.7 (2009).  Criteria for the assignment of a 50 percent 
rating, which have arguably been met or approximated include 
impaired affect, moderately circumstantial speech, difficulty in 
understanding complex commands, impairment of memory, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

The Board also observes that the Veteran has been assigned GAF 
scores between 40 and 60, which indicate serious to moderate 
impairment with a GAF of 60 at his recent VA examination.  

Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 50 percent 
is approximated throughout the course of the appeal.  See 38 
C.F.R. § 4.7 (2009).

The Board also considered the assignment of a rating in excess of 
50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not abrogated].  
For the reasons expressed immediately below, the Board has 
determined that the evidence does not support a conclusion that 
the Veteran has symptoms of occupational and social impairment, 
which would warrant the assignment of a 70 or 100 percent 
disability rating.

With respect to the criteria for the assignment of a 70 percent 
disability rating, the Board notes that, as discussed above, the 
Veteran has had periods of suicidal ideation and spatial 
disorientation.  However, the Veteran's VA mental health 
evaluations and treatment records do not indicate obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech or near-continuous panic or 
depression affecting the ability to function independently.  Nor 
is there evidence of neglect of personal appearance and hygiene 
or impaired impulse control (such as unprovoked irritability with 
periods of violence).  Finally, although the Veteran has stated 
that he is isolated from social activities, the Board notes that 
multiple VA treatment records, to include the VA examination 
reports, document his continuous relationship with his two sons 
as well as relationship with acquaintances.  As such, inability 
to establish and maintain effective relationships has not been 
demonstrated.    

In light of the foregoing, the Board concludes that, while the 
Veteran demonstrates two of the criteria listed for a 70 percent 
disability rating, the evidence of record does not show that his 
overall level of severity closely approximates the criteria for a 
70 percent disability rating under 38 C.F.R. § 4.130.  Moreover, 
there are no other factors which would lead the Board to conclude 
that a 70 percent disability rating is warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the rating 
scheme].  A review of the medical evidence indicates that the 
Veteran's psychiatric symptomatology centers on his depression, 
anxiety, nightmares, anhedonia, impaired affect, difficulty in 
understanding complex commands, impaired memory, disturbances of 
mood and motivation, and difficulty establishing work and social 
relationships.  These symptoms are more congruent with the 
assigned 50 percent disability rating.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by such 
a rating.  Although the Veteran has evidenced spatial 
disorientation, there is no evidence of gross impairment in 
thought processes and communication or grossly inappropriate 
behavior; nor is there persistent delusions and hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, or memory loss 
for names of close relatives or own name.    

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most closely 
approximates that which allows for the assignment of a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (2009).  The appeal is 
allowed to that extent.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In this case, the competent and credible evidence of record, 
discussed above, supports the proposition that the Veteran's PTSD 
has not changed appreciably since the Veteran filed his claim.  
Specifically, as discussed above, the October 2006 and November 
2009 VA examination reports, as well as VA treatment records and 
the Veteran's testimony at the July 2009 Board hearing, document 
the Veteran's continued depression, stress, impaired affect, 
nightmares, lack of motivation, social isolation, and impaired 
memory.  Notably, the November 2009 VA examiner reported that the 
Veteran's "[c]urrent problems and emotional distress are the 
same as reported in previous mental health notes and reports 
dating back to at least 1999."  The Board therefore believes 
that a 50 percent disability rating may be assigned for the 
entire period from June 6, 2006, the date of the Veteran's claim.  
There appears to have been no time during which the schedular 
criteria for a 70 or 100 percent rating were met or approximated.

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.


Higher evaluation for Peripheral Neuropathy of the Bilateral 
Lower Extremities

For the sake of economy, the Board will analyze the Veteran's 
peripheral neuropathy of the bilateral lower extremities 
together, as they are rated under the same diagnostic code and 
present similar symptomatology.

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran's peripheral neuropathies of the bilateral lower 
extremities are each currently evaluated 10 percent disabling 
under Diagnostic Codes 7122-8620 [cold injury residuals; 
neuritis].  See 38 C.F.R. § 4.27 (2009) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen].  

The Board recognizes that the Veteran is service-connected for 
cold weather residuals of the bilateral lower extremities, and is 
currently rated 30 percent disabling under Diagnostic Code 7122.  
In this case, the evidence of record specifically describes the 
Veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities.  In particular, the evidence shows 
that the Veteran's peripheral neuropathy of the right and left 
feet consists primarily of numbness, tingling, and pain in the 
bilateral feet.  All of these symptoms are contemp0lated by the 
criteria contained in Diagnostic Code 8620.  Neither the Veteran 
nor his representative has contended that another diagnostic code 
would be more appropriate.

The Board therefore concludes that Diagnostic Code 8620 is most 
appropriate for the Veteran's service-connected peripheral 
neuropathy of the right and left feet. 

Under Diagnostic Code 8620, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic nerve.  
With complete paralysis, the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  When there is incomplete 
paralysis, a 60 percent rating is in order for severe disability 
with marked muscular atrophy.  Moderately severe incomplete 
paralysis warrants a 40 percent evaluation, and moderate 
incomplete paralysis warrants a 20 percent rating.  38 C.F.R.              
§ 4.124a, Diagnostic Code 8620 (2009).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  

The Veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities are each currently rated as 10 
percent disabling, which is indicative of mild incomplete 
paralysis.  To obtain 20 percent ratings, he must demonstrate 
that the peripheral neuropathy of the bilateral lower extremities 
cause moderate incomplete paralysis.  

The Board finds that 20 percent disability ratings are warranted 
for the bilateral lower extremities.  Specifically, the Veteran 
was afforded a VA examination in November 2006.  The Veteran 
complained of increased, near-constant pain as well as numbness 
and tingling in his feet.  In particular, the Veteran indicated 
that the pain was worse at night and when in cold weather, 
walking, and standing.  He described the pain as aching, burning, 
and sharp that was moderate in severity.  He stated that the 
effect of the peripheral neuropathy secondary to his cold weather 
injury residuals on his chores, shopping, exercise, recreation, 
and traveling was moderate.  

Notably, upon examination, the VA examiner reported that the 
severity of tingling, weakness, and numbness in the Veteran's 
feet were moderate.  Moreover, reflex testing revealed knee jerk 
of 1+ bilaterally and ankle jerk of 1+ bilaterally.  Light touch 
was absent and position sense was decreased in both feet.  
However, muscle strength was intact and equal and dorsalis pedis 
pulse and posterior tibial pulse were normal bilaterally.         

At the July 2009 Board hearing, the Veteran testified that he 
experiences leg cramps at night which requires medication.  He 
also noted that the pain can start in the morning.  If the 
Veteran did not take the medication, he is not able to bend his 
legs because of the pain and soreness.  See the July 2009 Board 
hearing transcript, page 6.  He also stated that his ankles 
become sore, to the point where he can hardly walk on them at 
times.  Further, he evidenced numbness in the back of his legs, 
along with a pins and needles feeling where the legs become hot.  
Id. at page 7.  Moreover, he reported that his legs give out on 
him sometimes.  Id. at page 8.  Additionally, when he goes to the 
store and for longer distances, he uses a cane for ambulation.  
Id. at page 13.  However, he did not report using any other 
assistive aids.  The Veteran was unsure how often he fell due to 
the peripheral neuropathy; however, he indicated that it occurs.  
Although the Veteran mostly has his son drive him around, he 
testified that he will also drive to the store.  Id. at page 15.  
When he drives, he gets off the road if he feels a leg cramp 
coming on and takes his medication for leg cramps.  He stated 
that he rode a bus to the Board hearing.  

The Veteran was provided a VA examination in November 2009.  He 
continued his complaints of numbness and tingling in his feet and 
that it felt like needles were sticking him.  He further stated 
that the pain was constant, with no flare-ups.  He indicated that 
the foot pain interfered with standing and walking because his 
legs give out, and that the pain causes sleep impairment.  
However, he stated that he is able to accomplish all of his daily 
activities, although chores, exercise, and sports were moderately 
affected by the neuropathy.  

Upon examination, the VA examiner noted that the nerves which 
were affected were the large and small nerves of the feet.  
Moreover, sensation to monofilament and vibration was diminished 
in both feet bilaterally.  The VA examiner identified no muscle 
wasting or atrophy.  No diagnostic tests were conducted, as the 
VA examiner indicated that further testing would not produce 
additional evidence of value.  She diagnosed the Veteran with 
neuropathy of the bilateral lower extremities secondary to 
history of cold exposure.  She concluded that the Veteran is 
employable in a sedentary setting, although according to his 
examination he could not feel anything in his feet.  

Accordingly, the Board finds that the Veteran's service-connected 
peripheral neuropathy of the bilateral lower extremities results 
in moderate incomplete paralysis.   The various symptoms such as 
numbness, tingling, and pain as well as losses of sensation, 
vibration, reflex, and light touch discussed above arguably 
demonstrate moderate disability.  The Board further reiterates 
that the Veteran's peripheral neuropathy of the bilateral lower 
extremities symptomatology was described as "moderate" by the 
November 2006 VA examiner.  Additionally, the Veteran has stated 
that the neuropathy moderately affects daily activities such as 
chores, exercise, and sports, and that he must take medication 
for the pain.  

However, the Veteran's current symptoms do not approach the 
moderately severe or severely disabling range.  Pertinently, 
there is no evidence of more significant symptoms such as 
atrophy, muscle wasting, tremor and the like.  Further, the 
November 2006 VA examiner documented that muscle strength was 
intact and equal and dorsalis pedis pulse and posterior tibial 
pulse were normal bilaterally.  

The Board adds that the Veteran stated at the July 2009 Board 
hearing that his legs give out on him sometimes.  Additionally, 
the November 2009 VA examiner noted the Veteran's complaint that 
he could not "feel a thing" in his feet.  However, the Veteran 
reported to the October 2006 VA psychiatric examiner that he can 
walk slowly without assistance.  The Veteran also stated at the 
July 2009 Board hearing that he can ambulate with use of a cane.  
Indeed, the Veteran also stated in multiple VA psychiatric 
reports discussed above that he is able to ambulate in his house.  
Moreover, the Veteran reported to the November 2009 VA examiner 
that his neuropathy of the bilateral lower extremities has no 
effect on recreation or traveling.  Finally, the Veteran has 
stated on numerous occasions throughout the record that he 
drives.  As such, the Board finds that the competent and credible 
evidence of record does not demonstrate complete paralysis of 
either lower extremity.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In this case, the competent and credible evidence of record, 
discussed above, supports the proposition that the Veteran's 
peripheral neuropathy of the bilateral lower extremities 
secondary to service-connected cold weather residuals has not 
changed appreciably since the Veteran filed his claim for 
entitlement to service connection for cold weather residuals of 
the bilateral lower extremities.  Specifically, as discussed 
above, the November 2006 and November 2009 VA examination 
reports, as well as the Veteran's testimony at the July 2009 
Board hearing, document the Veteran's continued numbness and 
tingling in his lower extremities as well as impaired sensation 
and reflex which have been described as moderate in severity.  
The Board therefore believes that 20 percent disability ratings 
may be assigned for the entire period from June 6, 2006, the date 
of the Veteran's claim for entitlement to service connection for 
cold weather residuals of the bilateral lower extremities.  


Higher evaluation for a Bilateral Hearing Loss Disability

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold and as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000, and 4000 
cycles per second.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test (Maryland CNC) together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2009).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 1000 
hertz, and 70 dB or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever results 
is the higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated separately.

The Veteran seeks a compensable initial disability rating for his 
bilateral hearing loss disability, which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.86(a) (2009).

As was explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.

The Veteran was afforded a VA audiological examination in October 
2006.  He complained of hearing when in groups of people in 
particular.  Further, the VA examiner diagnosed the Veteran with 
sensorineural noise induced hearing loss with presbycusis.

The October 2006 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
25
45
60
41.25
LEFT
30
40
60
75
51.25


Speech discrimination scores at that time were 90 percent in the 
right ear and 88 percent in the left ear.

This examination yielded a numerical designation of II in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination) and also a 
numerical designation of II for the left ear (50-57 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination). Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.
The Board adds that at the July 2009 Board hearing, the Veteran 
stated that his bilateral hearing loss disability causes him to 
increase the television volume, and that he misses many words 
when having a conversation with someone. 

The Veteran was also provided a VA audiological examination in 
November 2009.  The Veteran continued his complaints of bilateral 
hearing loss, and that he could not hear "as well as he 
should."  The examiner observed that the Veteran often has to 
ask others to repeat themselves, and that if other noise is 
around he will have to get close to the speaker to hear them.  
The VA examiner diagnosed the Veteran with a bilateral 
sensorineural hearing loss disability.  

The November 2009 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
40
65
38.75
LEFT
20
35
55
75
46.25


Speech discrimination scores at that time were 94 percent in the 
right ear and 88 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and a 
numerical designation of II for the left ear (42-49 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination). Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's hearing loss disability does not meet the criteria 
under that section.  More specifically, although the Veteran's 
hearing tests show a result of 30 dB or less at 1000 Hz, none of 
them show a result of 70 dB or more at 2000 Hz, as would be 
required for application of Table IVA under 38 C.F.R. § 4.86(b).  
The Veteran also does not meet the criteria for 38 C.F.R. 
§ 4.86(a).  Each of the four specified frequencies are not all 55 
dB or more in either ear in any audiological examination.

In short, the competent and credible evidence does not support an 
increased disability evaluation for the Veteran's bilateral 
hearing loss disability under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2009).  With respect to the assignment of 
an increased disability rating, however, the question that must 
be answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
Veteran's hearing loss disability is not of sufficient severity 
to warrant a compensable disability rating.  See Lendenmann, 3 
Vet. App. at 349.

Thus, the medical evidence of record indicates that the 
disability rating has been correctly assigned by the RO.  The 
Board thus finds that the Veteran's bilateral hearing loss 
disability was properly assigned a noncompensable disability 
rating under Diagnostic Code 6100.  For these reasons, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for a compensable initial disability rating for 
his bilateral hearing loss disability.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In this case, the Veteran's disability rating for the bilateral 
hearing loss disability has been initially evaluated as 
noncompensably disabling, effective from June 6, 2006, the date 
of his claim.  The competent and credible evidence of record, 
discussed above, supports the proposition that the Veteran's 
bilateral hearing loss disability has not changed appreciably 
since the Veteran filed his claim.  There are no medical findings 
or other evidence which would allow for the assignment of a 
different disability rating at any time during the period of time 
here under consideration.

Therefore, based on the record, the Board finds that the 
noncompensable disability rating was properly assigned for the 
entire period from the date of service connection, June 6, 2006.


Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected PTSD, peripheral neuropathy of the bilateral 
lower extremities, and bilateral hearing loss disability.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See VAOPGCPREC 6-96.  The RO appears to have 
considered the Veteran's claim under C.F.R. § 3.321(b)(1) because 
that regulation was included in the November 2007 Statement of 
the Case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability ratings at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held 
that a VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  The Court noted that unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether an extraschedular 
rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the October 2006 VA examiner noted the 
Veteran's report that his current hearing loss disability makes 
it difficult for him to hear when in groups of people.  Further, 
the November 2009 VA examiner noted the Veteran's complaints that 
he often has to ask others to repeat themselves, and that if 
other noise is around he will have to get close to the speaker to 
hear them.  Finally, the Veteran testified at the July 2009 Board 
hearing that his bilateral hearing loss disability causes him to 
increase the television volume, and that he misses many words 
when having a conversation with someone.  Therefore, the Board 
finds that the evidence of record, in particular the reports of 
the October 2006 and November 2009 examinations as well as the 
Veteran's testimony at the July 2009 Board hearing, is sufficient 
for the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran has been retired since 1992 due to eligibility by age 
or duration of work.  See, e.g., the November 2006 VA examination 
report.  Prior to retirement, the Veteran was a carpenter for 40 
years.  See the November 2009 VA psychiatric examination report.  
The Board notes that the October 2006 VA examiner indicated that 
the Veteran's PTSD symptoms likely interfered with his employment 
functioning.  However, he also indicated that the Veteran does 
not suffer from total occupational and social impairment due to 
PTSD signs and symptoms.  Further, the November 2009 VA 
neurological examiner indicated that, after reviewing the 
Veteran's claims folder and conducting an examination, that the 
Veteran is employable in a sedentary setting.  The Board notes 
that it has no reason to doubt that the Veteran's PTSD, 
peripheral neuropathy of the bilateral lower extremities, and 
bilateral hearing loss disability symptomatology adversely 
impacts his employability; however, this is specifically 
contemplated by the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record clearly 
demonstrates that the Veteran currently requires medication for 
his PTSD and peripheral neuropathy of the bilateral lower 
extremities symptomatology.  However, there is no evidence to 
suggest, nor does the Veteran so contend, that he has required 
hospitalization as a result of either his PTSD, peripheral 
neuropathy of the bilateral lower extremities, or bilateral 
hearing loss disability symptomatology.  Further, the record does 
not demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, the Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In adjudicating the Veteran's claims for increased ratings, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  As noted above, the Veteran 
raised the claim of entitlement to TDIU at the July 2009 Board 
hearing.  Accordingly, that matter is referred to the AOJ for 
appropriate action.  


ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating for service-
connected peripheral neuropathy of the right lower extremity is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a 20 percent disability rating for service-
connected peripheral neuropathy of the left lower extremity is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a compensable initial rating for the service-
connected bilateral hearing loss disability is denied. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


